UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AISystems, Inc. (Exact name of registrant as specified in its charter) Nevada 20-2414965 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2711 Centerville Rd. Wilmington, Delaware (Address of principal executive offices) Copies of communications to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Registrant’s telephone number, including area code: (302) 351-2515 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be registered: Common stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.o Yes Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.o Yes Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero Non-acceleratedfiler o Acceleratedfiler o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act. Yeso Nox The aggregate market value of voting stock held by non-affiliates of the registrant on April 13, 2011 was approximately $17,330,036. Solely for purposes of the foregoing calculation, all of the registrant’s directors and officers as of April 13, 2011, are deemed to be affiliates. This determination of affiliate status for this purpose does not reflect a determination that any persons are affiliates for any other purposes. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As at May 17, 2012, there were 553,700,367shares of Common Stock, $0.001 par value per share issued and outstanding. Documents Incorporated By Reference –None EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends the Annual Report on Form 10-K for the fiscal year ended December 31, 2011, which was originally filed on May 17, 2012 (the “Original Filing”), of AISystems, Inc.(the “Company”).The Company is filing this Amendment in order to include the Company’s auditor consent opinion that was inadvertently excluded from the Original Filing. In addition, attached as Exhibits 31.1 and 32.1 hereto are updated certifications of the Company’s Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Rule 13a-14(b) of the Exchange Act and Section 906 of the Sarbanes-Oxley Act of 2002. Except as described above, no other amendments have been made to the Original Filing. This Amendment does not reflect events after the filing of the Original Filing or modify or update any disclosures that may have been affected by subsequent events. 3 Item 8. Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of AISystems, Inc. I have audited the accompanying consolidated balance sheets of AISystems, Inc. and subsidiaries (the “Company”) as of December 31, 2011 and the related consolidated statements of operations, statements of stockholders’ deficiency, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit.The consolidated financial statements of AISystems, Inc. as of December 31, 2010, were audited by another auditor whose report dated April 14, 2011 expressed an unqualified opinion on those statements. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AISystems, Inc. and subsidiaries as of December 31, 2011 and the results of their operations and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States. The accompanying financial statements referred to above have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company’s present financial condition raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to this matter are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Michael T. Studer CPA P.C. Freeport, New York May 16, 2012 4 AISYSTEMS, INC. ( A development stage company) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) December 31, 2011 December 31, 2010 Assets Current Assets Cash $ $ Restricted cash Prepaid expenses and other current assets Total Current Assets Property and equipment, net Intellectual property - 10 Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ $ Notes payable, less unamortized debt discounts of $125,072 and $0, respectively Loans payable to controlling stockholder Deferred revenue - Current portion of equipment loan - Total Current Liabilities Deferred lease obligation - Long term portion of note payable - Total Liabilities Stockholders' Deficiency Preferred shares, $0.001 par value (Authorized 20,000,000): Series B (Designated: 2,400,000): Issued 2,329,905 Series C (Designated: 1): Issued December 31, 2011: 1 and December 31, 2010: 0 - - Common shares, $0.001 par value (Authorized: 300,000,000) Issued: December 31,2011: 166,266,955 and December 31 2010:147,732,456 Additional paid in capital Subscription advances (receivables), net ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to consolidated financial statements. 5 AISYSTEMS, INC. ( A development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in US Dollars) ` Year Ended December 31, 2011 Year Ended December 31, 2010 For the period from December 7, 2005 (inception) to December 31, 2011 Deferred fee revenue recognized on expiration of Aeromexico Software License Agreement $ $
